Case: 16-11576      Document: 00514400161         Page: 1    Date Filed: 03/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-11576                               FILED
                                  Summary Calendar                       March 23, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
SAMUEL G. BREITLING; JOANN STOKES BREITLING,

                                                 Plaintiffs-Appellants

v.

LNV CORPORATION; CODILIS & STAWIARSKI, P.C.; UNKNOWN DOES 1
TO 50,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CV-703


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Samuel G. and Jo Ann Breitling (the Breitlings) brought this pro se civil
action alleging various violations of state and federal law in connection with
their default on their mortgage and the resulting foreclosure on their property.
After the Breitlings’ repeated failures to comply with the district court’s orders,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11576     Document: 00514400161      Page: 2    Date Filed: 03/23/2018


                                  No. 16-11576

the district court dismissed the case with prejudice pursuant to Federal Rule
of Civil Procedure 41(b). The Breitlings now appeal.
      As an initial matter, the Breitlings challenge the district court’s subject
matter jurisdiction, an issue we review de novo. See Nat’l Football League Play-
ers Ass’n v. Nat’l Football League, 874 F.3d 222, 225 (5th Cir. 2017). Despite
the Breitlings’ contention to the contrary, the district court had original juris-
diction over their claims under the Fair Debt Collection Practices Act, see 15
U.S.C. § 1692k(d), the Truth in Lending Act, see 15 U.S.C. § 1640(e), and the
Real Estate Settlement Procedures Act, see 12 U.S.C. § 2614. See also 28 U.S.C.
§ 1331 (conferring original jurisdiction on the district courts over “all civil ac-
tions arising under the . . . laws . . . of the United States”). Supplemental juris-
diction covered the Breitlings’ state-law claims. See 28 U.S.C. § 1367.
      The Breitlings also assert that the defendants’ removal of the case to
federal court was untimely and that the district court should have declined to
exercise its supplemental jurisdiction. But the Breitlings expressly waived ob-
jection to the timeliness of the removal by withdrawing their motion to remand
and repeatedly representing to the district court that they wished to proceed
in federal court and did not wish to litigate in state court. See In re TXNB
Internal Case, 483 F.3d 292, 299 (5th Cir. 2007) (“Timeliness of removal is a
procedural rather than a jurisdictional issue and, accordingly, may be waived
by an untimely objection.”). Likewise, the Breitlings’ express wish to remain in
federal court coupled with their attempts to amend their complaint to add ad-
ditional state-law claims operated to waive any challenge to the district court’s
discretionary exercise of its supplemental jurisdiction. See Powers v. United
States, 783 F.3d 570, 576–77 (5th Cir. 2015) (challenges to the discretionary
aspect of supplemental jurisdiction are waivable, as well).




                                         2
    Case: 16-11576     Document: 00514400161     Page: 3   Date Filed: 03/23/2018


                                  No. 16-11576

      Finally, the Breitlings’ opening brief raises no challenge to the district
court’s lengthy, detailed order dismissing the case under Rule 41(b). It is there-
fore as though they “had not appealed that judgment” at all. Brinkmann v.
Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although
their reply brief does include some cursory discussion of the dismissal order,
even pro se litigants abandon issues raised for the first time in reply. See
United States v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005). We thus do not
address that issue. Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
      The district court’s judgment is AFFIRMED.




                                        3